The Libel Attachm* and Plea were read
Peleg Brown and Elizabeth Gidley Administrators of the Estate of John Gidley of newport aforesaid late Owner of the said Brigantine comes into this HonWe Court and say they are ready to pay to the said Stephen Baker the sum of forty eight Shillings which is the just Ballance due for Wages to the said Stephen and Cost of Court to this Day
Daa Richards Junr Advocate Pro RespatB
Owen Hughes Late Mate of the Briganteen the little betty whereof Francis Pope was master of Newport on a Voyage from Newport to the Maderas in the year 1744 On his Solomn Oath Declars that in the month of September the year above Said the Said Vesle being moved in the [ ? ] *299Madera the boats belonging to Said Vesle Came on board with Stephen baker a mariner that belonged to the Said Vessel in her as I was I formed And he the Depont Ordered the Said Stephen Baker to make the Boate fast to her morings which was good Strong Rope was maid fast to the Out sicker Sufficient for the Boate but the Said Stephen Baker did not Secuer the Boate for the morings Shipt and Came On board whole
Owen Hughes
Newp* Decr 24, 1744
Mr Owen Hughes on Oath Dep in Court Answa to These Questions
Who came on board wth sa Baker in the Boat you mention
Anr Nobody as I was Inform’d
Qn What was the Value of the Boat
Anr I cannot tell but she wa carry about two Hogsds of Molasses, and I believe not quite half worn
Qf Was the Boat Seperated from the Vessel in A Storm or Gale of wind
Anr No
What weather had you when you first discov’d the Boat to be lost
Anr Pretty Blustering weather
Q* Did you see him come on board
Anr No
Q* Was the Rope the boat was made fast with Suff* to hold sa Boat in a Gale of wind
Ana Yes
Owene Hughes
Newport, Decr 29th 1744.
I order and decree that the Owners of the Brigantine little Betty Pay to William Strengthfield Deputy Register of this Court thirty three Pounds 8/ this Currancy for the use of Stephen Baker it being the Ballance due to him for wages, in the sa Brig, as Also the sa Owners to Pay the Cost of this Court, which if they refuse to do I order the sa Brig to be sold at Publick Vandue by the Marshall of this Court to Pay the sa Baker and the Overplus to be deliver’d to the Owners After Paying Cost of this Court.
Leonard Lockman.
Advance wages £ 14
A Pistol 5.10
Hospital Money . 12
Proportn for boat 2.10 Decree 33.8
£56
N.B. If the sa £14 be not Paid to sa Baker it must be made up to him.